Title: To John Adams from Henry Colman, 5 October 1813
From: Colman, Henry
To: Adams, John



My dear Sir,
Philadelphia 5 Oct. 1813.—

I rely upon your candour to forgive my taking your time and your patience, while I thank you for the many and great advantages which I have derived from your letters to this city.
I find Mr Vaughan one of the most active beings that I have ever met with, full of good sense, intelligence and enlivening anecdote, and ready and disposed to minister in every possible way to my ease and gratification. He, with two other gentlemen, regularly in turn conduct the religious services of the Unitarian Society in this city. Mr Vaughan reads printed discourses before them, the other two gentlemen, who are both merchants, write what they preach. This society is in quite a flourishing condition. It has had many difficulties to struggle with, but they have built a small church, which is a fine model in architecture and have collected quite a respectable congregation. They have got rid of that miserable superstition, which supposes that the ordinances of christianity ought not to be administered, but by those one whom the holy hands of the clergy have been laid, and they take the liberty of judging of scripture truth, of employing the reason which God gave them in its investigation, and of worshipping the Father of their spirits according to the dictates of their own consciences, a liberty of which I am persuaded you my dear Sir would not deprive them and in their possession of which, you would, I am confident, be the first to rejoice.—
I have just returned from a most pleasant visit to Bishop White, where I had the satisfaction of remembering you and of drinking your health with those who love and venerate you. The Bishop appears like a most worthy man, full of kindness, and a real honour to his profession. I have seen Governour McKean and am to see him again. He seemed very cheerful, though his faculties are somewhat decayed, and with the air of a young man, said that he was now quite a man of leisure and offered to wait upon me in person to all the publick places in the city; an offer, which, though apparently, made with perfect sincerity, you are sensible, Sir, I could not think of accepting.—
To Mrs. Adams, I beg you to make my grateful acknowledgements for putting me in the way of meeting with her intelligent and interesting friend Mrs. Rush and of hearing so much as I have of your venerable friend the late Dr. R. His memory, wherever I have been, is precious. He is remembered in a way, which to every good man’s feelings must I think be peculiarly grateful, as a man of sincere piety and as a most distinguished benefacter of the poor. At the Hospital they speak of him with great affection. As an instance of his most exemplary assiduity, the Keeper told me, that for twenty seven years he had constantly attended there and, in the course of them, had never been known to fail but twice of being at the hospital within five minutes of a fixed time.
I have still to visit New York, where I shall proceed next Monday to remain till the ensuing friday, and hope to find the gentlemen, to whom you have addressed me. I am afraid when you see this letter, you will exclaim, why should he take such liberties with me!, but I hope for your most candid construction of my conduct. I could not forbear to acknowledge your goodness, which I have most sensibly felt, both before and since leaving home.
I beg you to make my best respects to Mrs. Adams and allow me to subscribe myself with sincere affection and the highest, respect, Dear Sir, / Your obliged and obedient Servant,

Henry Colman—